Barrett, J. —
The form of denial was proper. If defendant had no personal knowledge upon the subject he could not unqualifiedly deny. If he had knowledge or information sufficient to form a belief he could not deny such knowledge or information. What then was he to do ? Clearly to deny upon information and the belief formed therefrom. Under the Code of Procedure the denial, whether founded upon personal knowledge or upon information and belief, was in form the same, that is, absolute. By the verification the defendant was permitted, in a great measure, to impress upon the pleading the operation of his mind. When the denial was of matter not necessarily within his personal knowledge he could not verify it under the exception of matter stated upon information and belief. Whether such denial was really made upon knowledge or upon information and belief remained undisclosed upon the record. It was known only to the defendant and was- a matter between himself and Ms conscience. This was deemed unsatisfactory and, consequently, the Code of Civil Procedure provided for a distinct disclosure, upon the face of the pleading, of the character of the denial. Section 526 introduces what is, in substance, the old chancery verification (See Rule 18 of the court of chancery). The exception is no longer matter stated upon information and belief but matter stated to be alleged on information and belief. Of course that permits a party to so allege. Nor is this limited to affirmative allegations, for in section 524 we find that denials as well as allegations are referred to. It is, *210therefore, provided that unless the allegations or denials in a verified pleading are “ therein stated to be made upon information and belief of the party they must be regarded for all purposes, including a criminal prosecution, as having been' made upon the knowledge of the person verifying the pleading.” It is quite clear from these provisions that a party has no right to interpose an unqualified ' denial in a verification unless it be founded upon personal knowledge; and that where he has no positive knowledge but has knowledge or information sufficient to form a belief he is not only permitted but bound, at his peril, to deny upon information and belief.
Davis, P. J., and Ingalls, J., concurred.